Exhibit 10.1

 

EXECUTIVE SEVERANCE

AND CONSULTING AGREEMENT

 

                This Executive Severance and Consulting Agreement (“Agreement”)
is hereby entered into as of January 8, 2018, by and between Enservco
Corporation (the “Company”) and Tucker L. Franciscus (the “Executive”), who are
collectively referred to herein as the “Parties” and each as a “Party.”

 

                WHEREAS, Executive is employed as Chief Financial Officer,
Executive Vice President and Secretary of the Company pursuant to an Employment
Agreement by and between the Parties entered into effective July 17, 2017
(“Employment Agreement”), which provides for certain benefits and compensation
to be paid to the Executive upon termination of his employment;

 

                WHEREAS, the Executive has informed the Company of his intention
to continue to be employed through January 31, 2018 (the “Resignation Date”) and
resign his employment with the Company and all positions he holds with the
Company and its affiliates on the Resignation Date;

 

                WHEREAS, the Parties desire to resolve all potential claims of
the Executive under the Employment Agreement and the Stock Option Agreement by
and between the Parties entered into effective July 17, 2017 (the “Stock Option
Agreement”); and

 

                WHEREAS, the Company desires to continue to retain the
consulting services of the Executive following the Resignation Date, on an
advisory, independent contractor basis, on the terms and conditions set forth
herein, and Executive has agreed to serve the Company and its affiliates in such
role following the Resignation Date;

 

NOW THEREFORE, in consideration of the terms and promises made in this
Agreement, and other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

1.             Resignation of Executive.  The Parties hereby acknowledge and
agree that Executive’s employment with the Company and its subsidiaries,
including, but not limited to, his positions as Secretary, Treasurer and Chief
Financial Officer, as fiduciary and trustee on the Company sponsored benefit
plans including the Company’s 401(k) Plan, as well as from any officer of
director position with any subsidiary of the Company, shall terminate as a
result of the Executive’s resignation on the Resignation Date (the
“Resignation”). The parties intend and agree that such termination is voluntary.

 

2.             Acknowledgments.  The Parties hereby acknowledge and agree that
for purposes of all plans, agreements, policies, and arrangements of the Company
and its affiliates in which the Executive participated or to which the Executive
was a party (including, without limitation, the Employment Agreement), the
Resignation shall be treated as a resignation other than due to an Effective
Termination Without Cause (as defined in the Employment Agreement) pursuant to
Subsection 5b of the Employment Agreement.

 

3.             Executive’s Compensation.  Pursuant to Subsection 5b of the
Employment Agreement, the Company agrees to pay and provide to Executive the
following amounts and benefits as a result of the Resignation:

 

(a)           Accrued Salary and Benefits.  The Company shall pay Executive his
base salary through the Resignation Date in accordance with the Company’s normal
schedule for payroll payments. In addition, on the Resignation Date, the
Executive shall be paid any remaining balance of the accrued and unpaid
benefits, including unused vacation days and expense reimbursements which are
then due and payable under the Employment Agreement which the Company and
Executive agree total $20,000 This payment shall be paid regardless of the
Executive’s right to revoke this Agreement under Section 15, below.

 

                                (b)           Stock Options.  Executive holds
certain vested and unvested stock options to purchase shares of the Company’s
common stock pursuant to the Company’s 2016 Stock Incentive Plan (the “2016
Plan”) as described in the Stock Option Agreement. One tranche of 266,666 stock
options vested on October 15, 2017 (the “Vested Options”). A second tranche of
266,666 stock options would vest on July 17, 2018, and a third tranche of

 

 

--------------------------------------------------------------------------------

 

 

266,668 stock options would vest on July 17, 2019, in each case subject to the
satisfaction of the terms and conditions of the Stock Option Agreement
(collectively, the “Unvested Options”).  Pursuant to the terms of the Stock
Option Agreement, (i) the Vested Options shall remain exercisable until 5:00
p.m. Mountain Time on May 31, 2018 (which is 90 days following the Resignation
Date plus 30 additional days to ensure compliance with the Company’s blackout
period and insider trading policies) and, if unexercised on such date, shall be
forfeited by the Executive; and (ii) Executive shall forfeit on the Resignation
Date all Unvested Options. For purposes of clarity and the avoidance of doubt,
this Section 3(b) is intended to be interpreted consistently with Section 3(a)
of the Stock Option Agreement and, in the event of any inconsistency between
this Section 3(b) and Section 3(a) of the Stock Option Agreement, Section 3(a)
of the Stock Option Agreement shall control.

 

                                (c)           Change of Control. In the event of
a Change of Control (as defined in the Employment Agreement), all unpaid
obligations to be paid under Section 2(a) thereof will be payable to Executive
immediately before the completion of such transaction, and such payment will be
subject to the provisions of Section 6, below.

 

                4.             Consulting Services.  During the period beginning
on the Resignation Date and ending on the earlier of (i) termination of the
Consulting Period (as hereinafter defined) pursuant to Section 5 hereof; or
(ii)  the close of business on May 31, 2018 (the “Consulting Period”), the
Executive shall provide consulting services as reasonably directed by the Chief
Executive Officer of the Company (the “Services”). The Services shall generally
be performed at such locations as are mutually agreed by the Company and the
Executive.

 

                                (a)           Consulting Fee.  In consideration
for Executive’s provision of the Services to the Company, the Executive shall be
paid a monthly consulting fee of $20,000.00, payable in arrears during the
Consulting Period in accordance with Company payroll practices, subject to the
Executive continuing to provide the Services and to the termination provisions
set forth in Section 5 (the “Consulting Fees”).

 

                                (b)           Expenses.  The Company shall
reimburse the Executive pursuant to the Company’s reimbursement policies as in
effect from time to time for reasonable business expenses incurred by the
Executive in connection with the performance of the Services consistent with the
treatment accorded and policies applicable to senior executives of the Company
from time to time.

 

                                (c)           Sole Consideration.  Except as
specifically provided in this Agreement, the Executive shall be entitled to no
compensation or benefits from the Company or its affiliates with respect to the
Services and shall not be credited with any service, age, or other credit for
purposes of eligibility, vesting, or benefit accrual under any employee benefit
plan of the Company or any of its affiliates.

 

                                (d)           Independent Contractor.  Executive
acknowledges and agrees that Executive’s status at all times during the
Consulting Period shall be that of an independent contractor, and that Executive
may not, at any time, act as a representative for or on behalf of the Company
for any purpose or transaction, and may not bind or otherwise obligate the
Company in any manner whatsoever other than at the written request of the Chief
Executive Officer on behalf of the Company. The Parties hereby acknowledge and
agree that the Consulting Fees paid pursuant to this Section 4 shall represent
fees for services as an independent contractor, and shall therefor be paid
without any deductions or withholdings taken therefrom for taxes or for any
other purpose. Executive further acknowledges that the Company makes no
warranties as to any tax consequences regarding payment of such fees, and
specifically agrees that the determination of any tax liability or other
consequences of any payment made hereunder is Executive’s sole and complete
responsibility and that Executive will pay all taxes, if any, assessed on such
payments under the applicable laws of any Federal, state, local or other
jurisdiction and, to the extent not so paid, will indemnify the Company for any
taxes so assessed against the Company. Executive also agrees that during the
Consulting Period, Executive shall not be eligible to participate in any of the
employment benefit plans or arrangements of the Company.

 

                5.             Termination of the Consulting Period.

 

                                (a)           Termination.  Either the Company
or the Executive may terminate the Consulting Period at any time and for any
reason (or no reason) by providing the other party with ten days’ advance
written notice of such termination, except in the case of a termination of the
Consulting Period by the Company for Cause, which shall be effective
immediately; provided, however, if Executive begins full time employment with
another entity

 

 

--------------------------------------------------------------------------------

 

 

during the Consulting Period, then the Consulting Period shall be deemed to have
terminated on such date except that one-half the Consulting Fee set forth in
Section 4(a) hereof shall continue through the month of May, 2018 (prorated for
the days of the month of termination) as well as reimbursement for expenses as
set forth in Section 4(b) hereof. For purposes of this Agreement, “Cause” shall
mean personal dishonesty, willful misconduct, or a material breach of this
Agreement by the Executive.

 

                                (b)           Termination Payments.  Upon
termination of the Consulting Period, the Company shall pay to the Executive any
unpaid Consulting Fees for Services rendered prior to such termination and shall
reimburse the Executive for any business expenses incurred prior to such
termination and for which the Executive would be entitled to reimbursement
pursuant to Section 4(b) hereof within ten business days of termination.  If
Company terminates Executive other than for  Cause during the Consulting Period,
the Company shall pay Executive all Consulting Fees for Services for the entire
Consulting Period, ending May 31, 2018, as set forth in Section 4 hereof. Upon
termination of the Consulting Period and upon payment in full of the Consulting
Fees for Services, the Company shall have no further obligation to the
Executive, except as provided in the immediately preceding sentence.

 

                6.             Tax Liability. The parties agree that the
payments as described in Section 3(a) represent employee compensation for the
purposes of the Internal Revenue Code, and the Company will make all appropriate
employee and employer withholdings relating thereto. Company will have the right
to deduct from any compensation payable to Executive under Section 3(a) of this
Agreement all federal, state and local income taxes, social security taxes and
such other mandatory deductions normally deducted from the Executive’s
compensation (that is, the Company will not deduct from Executive’s compensation
the employer’s share of FICA, FUTA, Medicaid, etc.) as may now be in effect or
may be enacted or required after the effective date of this Agreement.

 

                7.             Section 409A.  It is intended that this Agreement
shall comply with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury Regulations relating thereto, or
an exemption to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception shall be paid under such exception. For purposes
of Section 409A of the Code, each payment under this Agreement shall be treated
as a separate payment for purposes of the exclusion for certain short-term
deferral amounts. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment under this Agreement. Notwithstanding
anything to the contrary in this Agreement, all reimbursements provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that (a)
any reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement); (b) the amount of
expenses eligible for reimbursement in any other calendar year; (c) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred; and (d)
the right to reimbursement is not subject to liquidation or exchange for another
benefit.

 

                8.             Restrictive Covenants.

 

(a)           Confidential Information. During Executive’s employment and for a
period of one year following the termination of the Consulting Period, Executive
will not, without the prior written consent of the Board of Directors of the
Company, use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information pertaining
to the business of the Company or any of its affiliates, except (a) while
employed by the Company, or during the Consulting Period, in the business of and
for the benefit of the Company, or (b) as required by law. “Confidential
Information” includes without limitation non-public information concerning the
financial data, business plans, product development (or other proprietary
product data), customer lists, marketing, acquisition and divestiture plans and
other non-public, proprietary and confidential information of the Company.
Executive or his legal representatives, heirs or designated beneficiaries must
return all Confidential Information within 15 days of the termination the
Consulting Period. Executive acknowledges that this Section 8(a) survives the
termination of Executive’s employment and the Consulting Period, and is
enforceable by the Company at any time as long as it remains in effect.

 

(b)           Non-Competition.  For a period of three months following the
termination of the Consulting Period, and in lieu of any similar provision in
his Employment Agreement, Executive agrees that, without the prior written
consent of the Board of Directors of the Company, he will not: (i) engage in or
have any

 

 

--------------------------------------------------------------------------------

 

 

direct interest in, as an employee, officer, director, agent, subcontractor,
consultant, security holder, partner, creditor or otherwise, any business in
direct competition with the Company other than as a 2% or less equity
stakeholder; (ii) cause or attempt to cause any person who is, or was at any
time during the six months immediately preceding the Resignation Date, an
employee of the Company to leave the employment of the Company; or (iii)
solicit, divert or take away, or attempt to take away, the business or patronage
of any client, customer or account, or prospective client, customer or account,
of the Company. For purposes of this Section 8(b), a business will be deemed to
be in competition with the Company if it is in the business of providing
services to oil and/or gas production companies similar to those provided by the
Company as of the Resignation Date. Executive acknowledges that this Section
8(b) survives the termination of Executive’s employment and the Consulting
Period, and is enforceable by the Company at any time as long as it remains in
effect.

 

(i)            Executive and the Company agree that this covenant not to compete
is a reasonable covenant under the circumstances with respect to both scope and
duration, and further agree that if, in the opinion of any court of competent
jurisdiction, such restraint is not reasonable in any respect, such court will
have the right, power and authority to excise or modify such provision or
provisions of this covenant as to the court will appear not reasonable and to
enforce the remainder of the covenant as so amended.

 

(ii)           Executive agrees that any breach of the covenants contained in
this Section 8(b) would irreparably injure the Company. Accordingly, Executive
agrees that the Company may, in addition to pursuing any other remedies it may
have in law and equity, obtain an injunction, without the posting of a bond or
other security, against Executive from any court having jurisdiction over the
matter restraining any further violation of this Agreement by Executive and
cease making any payments otherwise required by this Agreement.

 

(c)           Intellectual Property. Executive acknowledges and agrees that all
intellectual property created, acquired, adapted, modified or improved, in whole
or in part, by or through the efforts of Executive during the course of his
employment by the Company and for the duration of the Consulting Period,
including without limitation all copyrights, patents, trademarks, service marks,
trade secrets, know-how or other work product in any way related to the
Company’s operations and activities, are works for hire and are owned
exclusively by the Company, and Executive hereby disclaims any right or interest
in or to any such intellectual property.

(d)           Company Property. Within seven days after the expiration of the
Consulting Period, Executive agrees to return to the Company any and all
records, files, notes, memoranda, reports, work product and similar items, and
any manuals, drawings, sketches, plans, tape recordings, computer programs,
disks, cassettes and other physical representations of any information, relating
to the Company, or any of its affiliates, whether or not constituting
Confidential Information. Executive also agrees to return to the Company any
other property belonging to the Company no later than seven days after the
Resignation Date. Executive acknowledges and agrees that retaining any copies of
Confidential Information or other property belonging to the Company will be
deemed to be the misappropriation of the property of the Company.

 

9.             Non-Disparagement.           The Executive and the Company
(including the Board of Directors and persons speaking with the authority of the
Company whether or not speaking on behalf of the Company) agree to represent the
other Party in a positive light and not to disparage or in any way communicate
to any person or entity any negative information or opinion concerning the
Executive or the Company, its subsidiaries and affiliates, or any of their
partners, members, family members, shareholders, officers, directors, executives
or agents, or any of them. This provision shall not prohibit either Party from
making any statements or taking any actions required by law, or reporting any
actions or inactions either Party believes to be unlawful. This provision shall
not be interpreted to require or encourage either Party to make any
misrepresentations.

 

10.          General Release.  Executive agrees that, in consideration of the
benefits to be conferred upon Executive pursuant to this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, he will, and hereby does, forever and irrevocably release
and discharge Company, its officers, directors, executives, independent
contractors, agents, affiliates, parents, subsidiaries, divisions, predecessors,
executive benefit plans, purchasers, assigns, representatives, successors and
successors in interest from any and all claims, actions, agreements causes of
action, damages of any kind, demands, debts, defenses, grievances, obligations,
contracts, complaints, promises, judgments, expenses, costs, attorneys’ fees,
compensation, and

 

 

--------------------------------------------------------------------------------

 

 

liabilities, known or unknown, whatsoever which he now has, has had, or may
have, whether the same be at law, in equity, or mixed, in any way arising from
or relating to any act, occurrence, or transaction on or before the date of this
Agreement, including without limitation his employment and separation of
employment from Company. Executive expressly acknowledges that this general
release includes, but is not limited to, claims under any state, local or
federal wage and hour law or wage payment or collection law, and claims of
discrimination, retaliation or harassment based on age, race, color, sex,
religion, handicap, disability, national origin, ancestry, citizenship, marital
status, sexual orientation, genetic information or any other protected basis, or
any other claim of employment discrimination, retaliation or harassment under
the Family and Medical Leave Act (29 U.S.C. §§ 2601 et seq.), the Americans With
Disabilities Act (42 U.S.C. §§ 12101 et seq.), the Rehabilitation Act of 1973
(29 U.S.C. §§ 701 et seq.), the Age Discrimination In Employment Act (including
the Older Workers Benefit Protection Act) (29 U.S.C. §§ 626 et seq.), Title VII
of the Civil Rights Acts of 1964 and 1991 as amended (42 U.S.C. §§ 2000e et
seq.), the Executive Retirement Income Security Act (29 U.S.C. §§ 1001 et seq.),
the Consolidated Omnibus Budget Reconciliation Act of 1985 (29 U.S.C. §§ 1161 et
seq.), the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. §§
2000ff et seq.), the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.), the
Colorado Anti-Discrimination Act (C.R.S. § 24-34-402 et seq.), or any other
federal, state, or local law, regulation or ordinance prohibiting employment
discrimination or governing employment. The Parties agree that this general
release does not release (i) any claims arising out of any alleged breach of
this Agreement, (ii) any rights or claims the Executive may have for
indemnification under the Certificate of Incorporation of the Company, the
bylaws of the Company or Delaware law, or (iii) any claims arising out of any
alleged breach of the Stock Option Agreement with respect to the Vested Options
held by the Executive as described in Section 3(b), which such agreements the
Executive and Company agree remain in full force and effect.

 

                11.          Binding Effect. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective personal
representatives, heirs, executors, administrators, successors, and assigns.

 

                12.          Governing Law. The Parties agree that this
Agreement and the rights and obligations hereunder shall be governed by, and
construed in accordance with, the laws of the
State of Colorado regardless of any principles of conflicts of laws or choice of
laws of any jurisdiction, except as to any matter which is governed by federal
law.

 

                13.          Venue. The Parties agree that any claimed violation
of this Agreement must be submitted for determination in the state courts in the
City and County of Denver, Colorado. In any litigation or arbitration of any
dispute between the Parties, the prevailing Party, as determined by the finder
of fact, shall be entitled to recover reasonable attorney fees and the other
costs of the proceeding.

 

                14.          Severability; Interpretation of Agreement. If it is
determined by a court of competent jurisdiction that any provisions of this
Agreement are invalid or unenforceable, for any reason, the remaining provisions
will remain in full force and effect provided such interpretation maintains the
agreement of the parties represented by this Agreement substantially in effect.
The language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either of
the Parties.

 

                15.          Time to Consider Agreement; Revocation. Executive
understands that he has twenty-one (21) days from the date of his receipt of
this Agreement to consider his decision to sign it with the release of claims
under the Age Discrimination in Employment Act, as amended, contained in Section
10, and that he may unilaterally waive this period at his election. Executive’s
signature on this Agreement constitutes an express waiver of the twenty-one (21)
day period. The Parties agree that any revisions or modifications to this
Agreement, whether material or immaterial, will not and did not restart this
time period. Executive acknowledges that he may revoke this Agreement for up to
and including seven (7) days after his execution of this Agreement; provided,
however, that if Executive elects to revoke this Agreement, Executive will not
be engaged to provide the Services unless the Company and the Executive
negotiate in good faith a new agreement containing substantially the same
provisions with respect to the Consulting Period, Consulting Fees, and the
Services.

 

                16.          Full and Complete Agreement. The Parties agree and
understand that no promises, covenants, representations, understandings or
warranties have been made other than those expressly contained herein, and that
this Agreement constitutes the entire agreement between the Parties. The Parties
agree that this Agreement shall not be modified except in writing signed by each
of the Parties hereto.

 

 

--------------------------------------------------------------------------------

 

 

                17.          Agreement Freely Entered. Each Party represents to
the other Party that it carefully read this Agreement, that it understands all
of the terms hereof, that it had a reasonable amount of time to consider its
decision to sign this Agreement, that it has been advised in writing and has had
the opportunity to discuss all the terms of this Agreement with an attorney of
its choice, that in executing this Agreement it does not rely and has not relied
upon any representation or statement made by any other Party nor the agents,
representatives or attorneys of such Party with regard to the subject matter,
basis, or effect of the Agreement, and that it enters into this Agreement
voluntarily, of its own free will, without any duress and with knowledge of its
meaning and effect. In entering into this Agreement on behalf of the Company,
the signatory on behalf of the Company represents to Executive that he does so
with all authority necessary to do so.

 

                18.          Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original instrument, but all such
counterparts together shall constitute but one agreement. Any Party’s delivery
of an executed counterpart signature page by facsimile or email is as effective
as executing and delivering this agreement in the presence of the other Party.
No Party shall be bound until such time as both Parties have executed
counterparts of this Agreement.

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

 

                IN WITNESS WHEREOF, the Parties have duly executed this
Agreement as of January 8, 2018.

 

                                                                                                               
THE COMPANY:

ENSERVCO CORPORATION

 

                                                                                                               
/s/ Ian A. Dickinson                                                           

                                                                                                               
By: Ian A. Dickinson

                                                                                                               
Title: Chief Executive Officer

 

 

EXECUTIVE:

TUCKER L. FRANCISCUS

 

                                                                                                               
/s/ Tucker L. Franciscus                                                    

                                                                                                               
Tucker L. Franciscus

 

 

                                                                                                               

 

                                                                                                               

 

 